DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
As of the amendment filed 4/28/22, no claims have been added or canceled, and claims 1, 2, and 18 have been amended. Therefore, claims 1-20 remain pending, with claims 1, 2, and 18 being independent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Verma (US 2020/0328311).
As to claim 2, Verma teaches a method for forming a semiconductor structure (see Fig. A below and [0021] – [0025]), comprising: providing a substrate (Sub), including a first region (region 1) and a second region (region 2) adjacent to the first region; forming a first dielectric layer (D1) on the substrate (Sub) in the first region and the second region; forming a plurality of first plug structures (P1) in the first dielectric layer (D1), wherein a top surface of each first plug structure (P1) of the plurality of first plug structures is exposed by the first dielectric layer (D1); forming a first conductive layer (C1) on the first dielectric layer (D1) of the second region; forming a second dielectric layer (D2) on the first dielectric layer (D1) of the first region and on the first conductive layer (C1) of the second region; and forming a plurality of second plug structures (P2, one shown but plurality inherent) in the second dielectric layer (D2) of the first region, wherein a bottom surface of each second plug structure (P2) of the plurality of second plug structures is in contact with a top surface of a corresponding first plug structure (P1, through C1); and forming a gate conductive layer (gate) and a plurality of source/drain conductive layers (S/D, only one shown but plurality inherent) in the first dielectric layer (see Fig. A below), wherein: the plurality of first plug structures is located on the gate conductive layer, the plurality of source/drain conductive layers, or both the gate conductive layer and the plurality of source/drain conductive layers (see Fig. A below, [0024]).


    PNG
    media_image1.png
    553
    563
    media_image1.png
    Greyscale

As to claim 12, Verma further teaches “the above contact structure, conductive interconnections, and contact plugs”, which is all of the plugs and conductive layers, are comprised of titanium or tantalum or tungsten or copper or aluminum ([0024]).

Claims 1, 6, 7, and 13-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (US 2020/0058585).
As to claims 1 and 18, Xu teaches a method for forming a semiconductor structure, comprising: providing a substrate (102), including a first region (area of substrate including 130-2) and a second region (area of substrate including 130-1) adjacent to the first region (fig. 15, [0037]); forming a first dielectric layer (104) on the substrate in the first region and the second region (fig. 1, [0037]); forming a plurality of first plug structures (110-1 and 110-2) in the first dielectric layer, wherein a top surface of each first plug structure of the plurality of first plug structures is exposed by the first dielectric layer (104, fig. 1, [0037]); forming a first conductive layer (120-1 and 115) on the first dielectric layer of the second region (fig. 1, [0037], damascene process used); forming a second dielectric layer (104”) on the first dielectric layer of the first region and on the first conductive layer of the second region (fig. 2, [0044]); and forming a plurality of second plug structures (130-2) in the second dielectric layer (104”) of the first region, wherein a bottom surface of each second plug structure of the plurality of second plug structures is in direct contact with a top surface of a corresponding first plug structure (Fig. 15, [0067]).
As to claims 6 and 19, Xu further teaches forming the plurality of second plug structures (130-2), further including: forming a third plug structure (130-1) in the second dielectric layer of the second region, wherein: a bottom surface of the third plug structure is in contact with a top surface of the first conductive layer (Fig. 15, [0067]).
As to claim 7, Xu further teaches forming the second dielectric layer, the plurality of second plug structures, and the third plug structure includes: forming an initial second dielectric layer (104””) on the first dielectric layer (104) of the first region and on the first conductive layer (120-1 and 115) of the second region (fig. 2); forming a second mask layer (143), wherein the second mask layer includes a plurality of second openings (146) and a third opening (146) that expose the initial second dielectric layer (fig. 2); etching the initial second dielectric layer (104”) using the second mask layer (143) as an etch mask until exposing top surfaces of the plurality of first plug structures (110-2) and a top surface of the first conductive layer (110-1) to form the second dielectric layer, wherein a plurality of second dielectric openings (146) and a third dielectric opening (146) are formed in the second dielectric layer with positions corresponding positions of the plurality of second openings and the third opening, respectively (fig. 4); and forming the plurality of second plug structures (130-1 and 130-2) in the plurality of second dielectric openings and forming the third plug structure in the third dielectric opening (fig. 15, [0044] – [0046] and [0066]).
As to claim 13, Xu further teaches  the plurality of first plug structures is made of a metal, including copper (Cu), cobalt (Co), tungsten (W), aluminum (Al), titanium (Ti), titanium nitride (TiNx), tantalum (Ta), tantalum nitride (TaNx), ruthenium (Ru), or a combination thereof ([0039]).
As to claims 14 and 15, Xu further teaches the first and second dielectric layers are made of a material including silicon oxide (SiOx), a low-K dielectric material, an ultra-low-K dielectric material, or a combination thereof ([0040]).
As to claims 16 and 17, Xu further teaches the plurality of second plug structures and third plug structures are made of a metal, including ruthenium (Ru), copper (Cu), cobalt (Co), tungsten (W), aluminum (Al), tantalum (Ta), tantalum nitride (TaNx), titanium (Ti), titanium nitride (TiNx), silver (Ag), platinum (Pt), or a combination thereof ([0041]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu.
As to claim 5, Xu does not explicitly teach forming the first dielectric layer and the plurality of first plug structures includes: forming an initial first dielectric layer on the substrate in the first region and the second region; forming a first mask layer on the initial first dielectric layer, wherein a plurality of first openings is formed in the first mask layer to expose portions of the initial first dielectric layer; etching the initial first dielectric layer using the first mask layer as an etch mask to form the first dielectric layer, wherein a plurality of first dielectric openings is formed in the first dielectric layer; and forming the plurality of first plug structures in the plurality of first dielectric openings. However, this method here is a standard damascene practice and Xu teaches forming the metallization layers using damascene technology ([0037]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the metallization layer using the method claimed so as to use an industrially tested and accepted method of forming a metallization layer.
As to claim 8, Xu doesn’t explicitly teach etching the initial second dielectric layer includes a dry etching process, a wet etching process, or a combination thereof. However, these are very well-known methods of etching and using any of them would have been obvious so as to use an industrially tested and accepted method of etching.
As to claim 9, Xu is does not explicitly teach the width of each of the second dielectric openings is in a range of approximately 10 nm to 100 nm. However, as technology gets smaller and smaller, so do the dimensions of openings. Since nanometer-level dimensions are within the technological grasp of one of ordinary skill in the art and the fact that the Applicant has not shown that this width is novel and would not have been found through routine experimentation, it would have been obvious to reduce the width so as to make smaller devices. If that leads to the dimension claimed, then it is the result of ordinary skill and not innovation.
As to claim 10, Xu does not explicitly teach forming a second conductive layer on the second dielectric layer, wherein: the second conductive layer is located in the first region and the second region; and a top surface of the plurality of second plug structures and a top surface of the third plug structure are electrically connected to a bottom surface of the second conductive layer, respectively. However, this is just a repeat of the metallization layers formed. Xu teaches that this metallization structure can be a middle-of-line structure ([0037]). Thus, it is obvious that another conductive layer will be formed over the structure of claim 15 so as to form a package footprint according to specifications.
As to claim 11, Xu is silent on the materials used for the substrate. However, silicon is very well-known as a material for a substrate. Its use would have been obvious so as to use an industrially tested and accepted material for a substrate.
As to claim 20, Xu does not explicitly teach a gate conductive layer and a plurality of source/drain conductive layers, formed in the first dielectric layer, wherein: the plurality of first plug structures is located on the gate conductive layer, the plurality of source/drain conductive layers, or both the gate conductive layer and the plurality of source/drain conductive layers. However, Xu does teach that the substrate includes transistors in the FEOL connected to the MOL and BEOL metallization layers ([0036]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to connect the plugs to the transistor in the manner claimed so as to fabricate a semiconductor device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5-11, and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection of claims 2 and 12 is maintained and reiterated above as the amendment does not overcome the rejection nor is there a response to the rejection of claims 2 and 12 in the applicant’s amendment. 
It is noted that the indication of claims 2 and 3 being allowable in paragraph 7 of the non-final rejection dated 2/1/22 is clearly a typo. It was meant to read claims 3 and 4. This is supported by the fact that claim 2 was clearly rejected in the body of the rejection and in the Office Action Summary (PTOL-326). 

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: see Office Action dated 2/1/22 for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
5/4/22